DETAILED ACTION 
   Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Request for Reconsideration filed on 10/6/22.     Claims 1-20 are currently pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an
application for patent published or deemed published under section 122(b), in which the
patent or application, as the case may be, names another inventor and was effectively
filed before the effective filing date of the claimed invention.

Claims 10-12, 14 are rejected under 35 U.S.C. 102a1 as being anticipated by Olivier et al. (US 2011/0192140). 




With regard to claim 10:
Olivier discloses a dosing module for an aftertreatment system, the dosing module comprising:
a housing that mounts to a structure (Fig. 3A, B); 
a dosing cartridge inserted within the housing, the dosing cartridge comprising a needle assembly (see par. [0019, 0128]); 
a cover coupled to the housing (see the annotated Fig. 34 below), the cover covering the dosing cartridge;
        
    PNG
    media_image1.png
    425
    473
    media_image1.png
    Greyscale

an inlet port (168) inserted within the housing, the inlet port receives reductant and provides the reductant to the dosing cartridge (see Fig. 42, par. [0083]); and an outlet port (170) inserted within the housing, the outlet port (170) having an inner end located inside the housing, an outer end located outside the housing and the cover (note that the fluid inlet (168) and fluid outlet (170) that may protrude from injector body section 102a) (Figs. 6-8, 34, par. [0083]), thus the outer end of the outlet port located outside the housing), and a longitudinal channel extending from the inner end to the outer end, the outlet port configured to receive the reductant from the dosing cartridge and provides the reductant from the dosing module (see par. [0083, 0130]); 
wherein the dosing cartridge and the housing are structured such that the reductant is capable of flowing within an interstice between the dosing cartridge and the housing (see Fig. 3B); wherein the dosing module is controlled between an operation mode and a non- operation mode; and wherein the dosing module, in the operation mode, selectively causes the needle assembly to dose the reductant from the dosing module (see par. [0088, 0089)). 

With regard to claim 11:
Olivier discloses the dosing module of claim 10, Olivier further discloses a first expansion element; wherein the dosing cartridge further comprises a first channel (not numbered) (see Fig. 3B), the first expansion element located within the first channel of the dosing cartridge; and wherein the first expansion element is configured to absorb expansion of reductant within the interstice (see Fig. 3B).

With regard to claim 12:
Olivier discloses the dosing module of claim 11, Olivier further discloses a second expansion element; wherein the dosing cartridge further comprises a second channel (see Fig. 3B), the second channel located below the first channel; wherein the second expansion element is located within the second channel of the dosing cartridge; and wherein the second expansion element is configured to absorb expansion of reductant between within the dosing module (see Fig. 3B).

With regard to claim 14:
Olivier discloses the dosing module of claim 10, Olivier further discloses wherein the dosing module, in the nonoperation mode, causes the needle assembly to be closed such that the reductant is circulated within the dosing module, from the inlet port to the outlet port, causing cooling of the dosing module (see par. [0075, 0131]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Olivier et al. (US 2011/01921 40) in view of Broderick et al. (US 2014/0360168). 
            With regard to claim 1:
            Oliver discloses an aftertreatment system, comprising the dosing module of claim 10, Oliver further discloses an inlet exhaust section configured to receive exhaust; an outlet exhaust section in fluid communication with the inlet exhaust section; a first aftertreatment component (SCR) (see Fig. 1) configured to receive the exhaust from the inlet exhaust section, treat the exhaust, and provide the exhaust to the outlet exhaust section;
a first dosing module (16) (Fig. 1) positioned along the inlet exhaust section, the first dosing module structured to selectively dose the exhaust with reductant; and
However, Oliver fails to disclose a second dosing module positioned along the outlet exhaust section, the second dosing module structured to selectively dose the exhaust with the reductant, wherein one of the first dosing module and the second dosing module is configured to provide the reductant to the other of the first dosing module and the second dosing module.
Broderick teaches that a second dosing module positioned along the outlet exhaust section, the second dosing module structured to selectively dose the exhaust with the reductant, wherein one of a first dosing module and a second dosing module provides the reductant to the other of the first dosing module and the second dosing module (see Fig. 1A, par. [0050-0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Oliver by having a first dosing module and a second dosing module providing the reductant to the other of the first dosing module and the second dosing module as taught by Broderick for achieving good distribution and mixing of reagent through the exhaust duct by sequencing injections at low loads (see Broderick, par. [0051, 0052]).

With regard to claim 2:
The modified Oliver discloses the aftertreatment system of claim 1, Olivier further discloses wherein the inlet exhaust section configured to receive the exhaust directly from a turbocharger (see par. [0073]).

With regard to claims 7, 8:
The modified Oliver discloses the aftertreatment system of claim 1, Oliver further discloses a reductant source (reagent tank 12) configured to store the reductant and a third section in fluid communication with the first dosing module (100) and the reductant source (see Fig. 1); however, Olivier fails to disclose a first section in fluid communication with the reductant  source and the second dosing module; a second section in fluid communication with the second dosing module and the first dosing module.


Delphi teaches that a first section in fluid communication with a reductant source (12) and a second dosing module (see abstract); a second section in fluid communication with the second dosing module and the first dosing module (see translation, page 2, line 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Oliver by having a first dosing module and a second dosing module providing the reductant to the other of the first dosing module and the second dosing module as taught by Delphi for cooling the second dosing unit.

With regard to claim 9:
The modified Oliver discloses the aftertreatment system of claim 8, Oliver further discloses wherein the supply unit is operable between an operation mode and a non-operation mode; and the supply unit, in the operation mode, is configured to cause the reductant to be provided from the reductant source (12) to the second dosing module through the first section of the fluid circuit (see par. [ 0074]), from the first dosing module to the second dosing module through the second section of the fluid circuit (see Delphi, page 2, lines 4-6), from the second dosing module to the supply unit through the third section of the fluid circuit, and from the supply unit to the reductant source through the fourth section of the fluid circuit (see par. [(0013)).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Olivier et al. (US 2011/0192140) in view of Broderick et al. (US 2014/0360168) as applied to claim 1 above, and further in view of Henry et al. (US 2015/0167526).
With regard to claim 3:
The modified Oliver discloses the aftertreatment system of claim 1; however, Oliver fails to disclose a second aftertreatment component that treats the exhaust and provides the exhaust to the outlet exhaust section; and a connecting exhaust section that receives the exhaust from the first aftertreatment component and provides the exhaust to the second aftertreatment component
Henry teaches a second aftertreatment component (106) (Fig. 1) that treats the exhaust and provides the exhaust to the outlet exhaust section; and a connecting exhaust section that
receives the exhaust from the first aftertreatment component (104) and provides the exhaust to the second aftertreatment component (106) (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Olivier by using a second aftertreatment component separate from a first aftertreatment component as taught by Henry for further reducing harmful emission from the engine.

With regard to claim 4:
The modified Oliver discloses the aftertreatment system of claim 3; however, Oliver fails to disclose wherein at least one of the first aftertreatment component and the second aftertreatment component comprises a plurality of sections; and wherein each of the sections comprises an aftertreatment component.
With regard to the plurality of sections comprising an aftertreatment component of the first and second aftertreatment component, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized a plurality of sections of the first and second aftertreatment component as recited above since the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) see MPEP 2144.04.



With regard to claim 5:
The modified Oliver discloses the aftertreatment system of claim 4, Henry further teaches wherein each of the first aftertreatment component and the second aftertreatment component performs a selective catalyst reduction (see par. [0013)).

With regard to claim 6:
The modified Oliver discloses the aftertreatment system of claim 3, Henry further teaches wherein the first aftertreatment component treats the exhaust differently than the second aftertreatment component (see par. [0015]).

Claims 13, 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olivier et al. (US 2011/0192140) in view of Broderick et al. (US 2014/0360168) as applied to claim 10 above, and further in view of Ito (JP 2001-152831).
With regard to claim 13:
The modified Olivier discloses the dosing module of claim 10; however, Olivier fails to disclose wherein the dosing module is modular such that the dosing cartridge is replaceable with a second dosing cartridge. 
Ito teaches that a dosing module is modular such that the dosing cartridge is replaceable with a second dosing cartridge (See abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Olivier by using a replaceable dosing cartridge as taught by Ito for increasing the efficiency of the dosing module for the aftertreatment system.





With regard to claim 15:
Olivier discloses an aftertreatment system comprising the dosing module of claim 10, Oliver further discloses an inlet exhaust section configured to receive exhaust; an outlet exhaust section in fluid communication with the inlet exhaust section;
a first aftertreatment component (SCR) (20) (Fig. 1) configured to receive the exhaust from the inlet exhaust section, treats the exhaust, and provides the exhaust to the outlet exhaust section; wherein the dosing module (100) (Fig. 1) positioned along the inlet exhaust section.
The modified Olivier fails to disclose wherein the first dosing module is modular such that the dosing cartridge is replaceable, separate from the housing, with a second dosing cartridge.
Ito teaches that a dosing module is modular such that the dosing cartridge is replaceable, separate from the housing, with a second dosing cartridge (See abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Olivier by using a replaceable dosing cartridge as taught by Ito for increasing the efficiency of the dosing module for the aftertreatment system.

With regard to claim 18:
The modified Olivier discloses the aftertreatment system of claim 15, Olivier further discloses a reductant source (12) (Fig. 1) that stores the reductant; a fluid circuit in fluid communication with the reductant source and the first dosing module (100) (Fig. 1);
a supply unit (pump 14) (Fig. 1) that selectively draws the reductant from the reductant source and to provide the reductant to the first dosing module;
wherein the first dosing module, in the non-operation mode, causes the needle assembly to be closed such that the reductant is circulated within the first dosing module, from the inlet port (168) to the outlet port (170) (Fig. 3B), causing cooling of the first dosing module (see par. [0075, 0131)).

With regard to claim 19:
The modified Olivier discloses the aftertreatment system of claim 15, Olivier further discloses a first expansion element (not numbered); and wherein the first expansion element absorbs expansion of reductant within the interstice (see Fig. 3B).

With regard to claim 20:
The modified Olivier discloses the aftertreatment system of claim 19, Olivier further discloses a second expansion element (not numbered); and wherein the second expansion element absorbs expansion of reductant within the first dosing module (see Fig. 3B).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Olivier et al. (US 2011/0192140) in view of Broderick et al. (US 2014/0360168) and Ito (JP 2001 -152831) as applied to claim 15, and further in view of Henry et al. (US 2015/0167526).
With regard to claim 16:
The modified Olivier discloses the aftertreatment system of claim 15; however, Olivier fails to disclose a second aftertreatment component separate from the first aftertreatment component; and a connecting exhaust section in fluid communication with both the inlet exhaust section and the outlet exhaust section, the connecting exhaust section configured to receive the exhaust from the first aftertreatment component and provides the exhaust to the second aftertreatment component; wherein the second aftertreatment component receives the exhaust from the connecting exhaust section, treats the exhaust, and provides the exhaust to the outlet exhaust section.
Henry teaches that a second aftertreatment component (106) (Fig. 1) separate from a first aftertreatment component (104) (Fig. 1); and a connecting exhaust section in fluid communication with both the inlet exhaust section and the outlet exhaust section, the connecting exhaust section that receives the exhaust from the first aftertreatment component and provides the exhaust to the second aftertreatment component; wherein the second aftertreatment component receives the exhaust from the connecting exhaust section, treats the exhaust, and provides the exhaust to the outlet exhaust section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Olivier by using a second aftertreatment component separate from a first aftertreatment component as taught by Henry for further reducing harmful emission from the exhaust gas.

With regard to claim 17:
The modified Olivier discloses the aftertreatment system of claim 15, Henry further teaches a second dosing module (110) positioned along the outlet exhaust section, the second dosing module structured to selectively dose the exhaust with the reductant (see Fig. 1).

         Response to Arguments
Applicant's arguments filed 10/6/22 have been fully considered and they are not deemed persuasive in part.  Applicant argues that Olivier does not disclose “a dosing cartridge inserted within the housing”, “a cover coupled to the housing and the cover covering the dosing cartridge” and “the inlet and outlet being inserted within the housing” as recited in claim 10.
The Office respectfully disagrees.  Olivier discloses “a dosing cartridge being inserted within a housing (see par. [0019, 0083, 0128], and a cover (see the annotated Fig. 34 below) coupled to the housing and the cover covering the dosing cartridge.


    PNG
    media_image2.png
    491
    547
    media_image2.png
    Greyscale


As shown in par. [0083] lines 1-3, Olivier discloses the injectors with various configurations or arrangements of fluid inlet (168) and fluid outlet (170) that may protrude from injector body upper sections 102a) (Figs. 6-8, 34) (note that the fluid inlet and outlet are inserted into the housing as shown in fig. 48 and may protrude from injector body section 102a). Therefore, Olivier discloses the claimed limitatiosn in dispute.

    PNG
    media_image3.png
    310
    542
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    554
    463
    media_image4.png
    Greyscale





                            				Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. -5:00p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571-272- 1000. 

/D. T./ 
Examiner, AU 3747 

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747